Citation Nr: 1633733	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a tumor on the spine, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for a lung disability, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for a malignant melanoma, to include as due to exposure to herbicides. 

4.  Entitlement to service connection for hypertension as secondary to service connected diabetes and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in January 2014 for further development.  
 
The Board also remanded the issue of entitlement to service connection for degenerative disc disease, to include as due to exposure to herbicides.  The RO issued a January 2015 rating decision in which it granted service connection for spondylosis, degenerative disc disease, lumbar spine.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The RO also issued a May 2016 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective September 30, 2013.

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for cataracts as secondary to service connected diabetes mellitus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a spine tumor was manifested during the Veteran's active duty service or for many years thereafter; it is not otherwise related to service, to include as due to exposure to herbicide agents during service.

2.  The weight of the evidence is against a finding that a lung disability was manifested during the Veteran's active duty service or for many years thereafter; it is not otherwise related to service, to include as due to exposure to herbicide agents during service.

3.  The weight of the evidence is against a finding that malignant melanoma was manifested during the Veteran's active duty service or for many years thereafter; it is not otherwise related to service, to include as due to exposure to herbicide agents during service.

4.  The weight of the evidence is against a finding that hypertension was manifested during the Veteran's active duty service or for years thereafter; it is not otherwise related to service, to include as secondary to the Veteran's service connected diabetes mellitus or PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a spinal tumor, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for a lung disability, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for malignant melanoma, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for an award of service connection for hypertension, to include as secondary to service connected diabetes mellitus and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In August 2006 and October 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). 

The Board notes, as it did in its January 2014 Remand, that the service treatment records have not been incorporated with the claims file.  Pursuant to the Board's remand, the RO made an additional search for the service treatment records.  It contacted the National Personnel Records Center (NPRC) in January 2014.  In February 2014, the NPRC sent personnel records and noted that these were all the records that it had.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board also points out the Veteran's claims are not dependent on the service treatment records.  None of the Veteran's claims are based on a theory of direct service connection which would be aided by evidence of an in-service injury or illness.  Instead, the claims are based on exposure to herbicides (which has been conceded) and as secondary to other service connected disabilities.  

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b)(3)).  See also O'Hare, 1 Vet. App. at 367. 

The Veteran was provided VA examinations in July 2011, June 2013, and March 2014, which are fully adequate.  The examiner reviewed the claims file in conjunction with the examinations, and addressed the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claims were remanded for a new examination and an addendum opinion.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Tumor

At the Veteran's September 2013 Board hearing, he testified that in 1994, he was diagnosed with a tumor on his spine.  He stated that he is a Vietnam Veteran who has already had several issues service connected secondary to presumed Agent Orange exposure.  He stated that he underwent surgery to remove the tumor; but that it damaged the nerves.  He was told that he would be in a wheelchair for his whole life.  He stated that the tumor prevented him from running and jogging.  He began having problems with the nerves in his legs prior to the surgery.  He stated that the tumor, once removed, never returned (Virtual VA, Hearing Transcript, 1/7/14, pgs. 2-10).  

Post service treatment records reflect that the Veteran reported low back pain since January 1994.  In August 1994, he underwent a decompressive laminectomy T11, T12, L1 with gross total removal of intradural tumor- Schwannoma/neurofibroma--T12 with involvement of the conus medullary and the cauda equina with use of micro laser and endoscopic technique (VBMS, 6/30/06, pgs. 16-17).  

In July 2011, the Veteran underwent a VA examination in conjunction with a service connection claim for diabetes mellitus.  He reported that the surgery to remove his tumor was extensive and that it involved significant nerve injury and he was told he would never walk again (VBMS, 7/1/11, p.8).

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with an intradural tumor T12 (Schwannoma) in 1994.  The Veteran stated that he had a tumor on his spine in the 1990s and had surgery in 1994 with mild residual nerve damage.  The Veteran stated that his back ached all the time and that he had trouble getting comfortable in any position.  The Board notes that the Veteran is service connected for spondylosis, degenerative disc disease, lumbar spine.  The examiner noted that the Veteran worked at a chemical plant for 37 years and that he last worked in 2006 (VBMS, 3/28/14, pgs. 8-15).

Upon examination, the Veteran had a surgical scar.  It was not painful and/or unstable, or having a total area of greater than 39 square cm. (VBMS, 3/28/14, p. 15).      

The examiner opined that the Veteran's spine tumor was less likely than not incurred in or caused by service.  She noted that the Veteran's spinal tumor was a Schwannoma.  She noted that this is a nonmalignant tumor.  She stated that the etiology was unknown; but that it is associated with hereditary disorder (neurofibromatosis).  She stated that "It is NOT associated with Agent Orange." [Emphasis in original]  She also stated that such tumors are not due to trauma (VBMS, 3/28/14, p. 17).      

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Board notes that the first and second elements of service connection have been satisfied.  There is no dispute that the Veteran had a tumor on his spine.  Although the tumor has since been removed, the Veteran has claimed residuals in the form of nerve damage.  Moreover, there is no dispute that he has a surgical scar incurred as a result of removing the tumor.  In giving the benefit of the doubt to the Veteran, the Board finds that the first element of service connection has been met. 

With regard to the second element of service connection, the Board notes that the service treatment records have not been located.  However, the Veteran has not claimed that his tumor was the result of an in-service incident.  Instead, he claims that it is due to Agent Orange exposure.  Since his exposure to Agent Orange has been conceded, the Board finds that the Veteran has satisfied the second element of service connection.

It is the third element of service connection in which the Veteran's claim falls short.  The Veteran contends that his tumor is secondary to exposure to Agent Orange.  The Board notes that the intradural tumor- Schwannoma/neurofibroma is not among the disabilities subject to presumptive service connection. 

Nonetheless, the Board notes that in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015).

To that end, the Veteran underwent a VA examination in March 2014.  The examiner noted that the Veteran was diagnosed with an intradural tumor T12 (Schwannoma) in 1994.  She opined that that the Veteran's spine tumor was less likely than not incurred in or caused by service.  She noted that the Veteran's spinal tumor was a Schwannoma, a nonmalignant tumor whose etiology is unknown.  However, she stated that it is associated with hereditary disorder (neurofibromatosis).  She stated that "It is NOT associated with Agent Orange." [Emphasis in original]  She also stated that they are not due to trauma.

The March 2014 VA examiner's opinion is the only competent medical opinion to address the issue.

With respect to the Veteran's belief that the tumor is related to Agent Orange, he is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of an intradural tumor T12 (Schwannoma) falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In the absence of a competent medical opinion linking the Veteran's tumor to service, to include Agent Orange exposure, the Board finds that the third element of service connection has not been satisfied, and that the claim must be denied.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Lung Disability 

At his September 2013 Board hearing, the Veteran did not testify with regard to his lung/respiratory disability except to state that he has fluid on his lungs and that doctors are not sure if he has pneumonia.  He asked for a 30 day extension to submit additional evidence (Virtual VA, Hearing Transcript, 1/7/14, p. 21).

Treatment reports dated April 2007 reflect that the Veteran occasionally had shortness of breath when doing heavy lifting.  An April 2007 x-ray reflects no active cardiopulmonary process.  An April 2007 MRI reflects small, 4 mm. calcified nodule in the left mid lung field. The examiner noted that "this is just a remnant of prior granulomatous injection."  (VBMS, SSA part 1, 1/28/16, pgs. 149-154).  

A March 2008 x-ray revealed no active cardiopulmonary process; and an April 2008 CT scan of the chest revealed no active lung or pleural abnormalities.  There were small fibrosed plate-like atelectasis in the right and left lung bases.  There was no change in the calcified granulomatous nodule in the left mid lung field at the level of the carina from last year (VBMS, 7/30/12, pgs. 36-38).  

A March 2008 treatment report reflects that the Veteran's chest was clear.  He was nonetheless assessed with probable chronic obstructive pulmonary disease (COPD) (VBMS, 8/22/11, p. 105).  

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran has not been diagnosed with a respiratory condition.  She noted that he had pneumonia in 1999 and again in 2001.  Since then, the Veteran has had intermittent dyspnea, and his private physicians have sent the Veteran for imaging studies including a CT.  He reported that he continued to have dyspnea of exertion.  The examiner noted that the Veteran used to smoke but he quit 42 years ago.  The Veteran reported that he used to be able to use a push mower, do weeding, and walk in the mall.  He stated that how he needs to use a riding mower and that he is only able to walk for 10 minutes before having to rest for 15 minutes.  He denied chest pain or wheezing (VBMS, 3/28/14, pgs. 4-6).      

The examiner noted that the Veteran had a CT scan of the abdomen/pelvis in conjunction with some October 2012 left flank pain.  He was found to have bibasilar lung scarring.  The examiner also noted that a May 2011 chest x-ray revealed mild right lung base scarring.  An April 2008 CT scan of the chest showed "no acute lung or pleural abnormalities, small fibrosed plate-like atelectasis in the right and left lung bases; no change in calcified granulomatous nodule in the left mid lung field at the level of the carina from last year, small hiatal hernia."  She also noted that chest x-rays done in May 2008 showed some platelike atelectasis in the lower lungs.  A follow up x-ray in January 2009 showed no active DZ and no change from 2008 x-ray.  A May 2013 chest x-ray revealed that the Veteran was without active disease (VBMS, 3/28/14, pgs. 4-6).      

Upon examination, the Veteran underwent a March 2014 x-ray.  No acute cardiopulmonary process was seen.  Pulmonary function tests (PFTs) pre-bronchodilator were FVC - 85% predicted; FEV-1 - 72% predicted; FEV-1/FVC - 62%; and DLCO - 68% predicted.  Post-bronchodilator results were FVC - 90% predicted; FEV-1 - 81% predicted; and FEV-1/FVC - 67%.  The examiner concluded that the FEV-1/FVC tests results most accurately reflected the Veteran's level of disability (VBMS, 3/28/14, pgs. 4-6).    

The examiner opined that it was less likely than not that the Veteran's respiratory disability was incurred in or caused by service.  She noted that the Veteran's PFTs showed moderate airflow obstruction, and per records review, his breathing dysfunction started only after his episodes of pneumonia in 1999 and 2001.  She noted that this was 30 years post discharge (VBMS, 3/28/14, p. 8).    

The Board notes that it is not clear whether the Veteran has satisfied the first element of service connection.  The March 2014 VA examiner noted that the Veteran has not been diagnosed with a lung disability.  However, the Board notes that in March 2008, he was assessed with "probable chronic obstructive pulmonary disease."  Although the chest x-ray was clear and the diagnosis was never confirmed, the Board finds that, in giving the benefit of the doubt to the Veteran, that he has satisfied the first element.  

The Board also finds that the Veteran has satisfied the second element of service connection in that he is presumed to have been exposed to Agent Orange.  

Once again, it is the third element of service connection in which the Veteran's claim falls short.  Insofar as the Veteran's symptoms have not been clearly diagnosed, they cannot be subject to presumptive service connection.  Moreover, in the absence of a specific diagnosis, the March 2014 VA examiner did not render an opinion with regard to whether the Veteran's disability was due to Agent Orange exposure.  However, she noted that the Veteran's symptoms did not begin until 30 years after service and following two bouts of pneumonia in 1999 and 2001.  Based on these facts, she found that it was less likely than not that the Veteran had a lung or respiratory disability that was incurred in or due to service.

The Board notes that the only competent medical opinion weighs against the claim.  In the absence of continuity of symptomatology, and in the absence of a competent medical opinion linking a current disability to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a lung disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
    
Melanoma

At the Veteran's September 2013 Board hearing, he testified that he had a malignant melanoma of the triceps of his left arm.  A biopsy was performed and the melanoma was removed in 2002.  He never underwent chemotherapy or radiation treatment and there have been no residuals from the surgery.  He stated that he continued to get moles on his body.  He attributed it to being in the artillery and having his shirt off in the hot sun.  His representative noted that malignant melanoma can be attributed to Agent Orange exposure (Virtual VA, Hearing Transcript, 1/7/14, pgs. 10-15).  

Post service treatment records reflect that the Veteran had a history of wide local excisions and a node biopsy of the left upper arm and left axillary region for a 0.7 mm. Clark level III malignant melanoma in June 2002 (VBMS, 6/30/06, p. 35).  An August 2005 follow up revealed no evidence of recurrent melanoma since his surgery (VBMS, 6/30/06, p. 41).  

The Veteran underwent a VA examination in March 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran had been diagnosed with a melanoma in 2002.  The Veteran reported that when he was in service, he was in the artillery and was always under the sun in Vietnam.  He stated that he was diagnosed with melanoma in 2002 status post excision triceps area (see operative report, VBMS, 8/19/13, pgs. 81-84).  He stated that he has been followed every year since for surveillance.  He was last seen in December 2013, and was told that it was stable (no changes).  The examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  She noted that the Veteran underwent a wide local excision and sentinel node biopsy in June 2002 (VBMS, 3/28/14, pgs. 1-4).  

The examiner opined that the Veteran's melanoma was less likely than not incurred in or caused by the Veteran's service.  Her rationale was that the Veteran was diagnosed with melanoma in 2002.  He had a .7 mm. Clark III superficial spreading type malignant melanoma with positive vertical phases, sentinel node negative (see August 2004 treatment report, VBMS, 8/19/13, p. 8).  She cited medical literature finding that melanoma can spread from 3-18 months depending on the type.  Another type of melanoma that develops from age or liver spots (70 years old or older) can take 10-15 years to spread.  The examiner noted that the Veteran was discharged in 1969, with a gap of 33 years from discharge to diagnosis.  She reasoned that the time frame that the Veteran was diagnosed and expected spread of melanoma is outside the maximum 15 years (VBMS, 3/28/14, pgs. 7-8).  She referenced www.skincheck.org/Page4.php.  

A March 2014 outpatient treatment report reflects that the Veteran was worried about the spread/metastasis of the melanoma.  The report reflects that there was no evidence of recurrence, but the Veteran worried nonetheless (VBMS, 5/7/16, p. 103).  

In this case, the Board finds that the Veteran has not satisfied the first element of a service connection claim.  The Veteran does not suffer from a current, chronic disability.  The Veteran had a malignant melanoma on the triceps of his left arm.  It was removed in 2002.  By the Veteran's admission, he never underwent chemotherapy or radiation treatment and there have been no residuals from the surgery.  

Post service treatment records also reflect a lack of residuals or recurrences of the melanoma.  An August 2005 follow up revealed no evidence of recurrent melanoma since his surgery.  At his March 2014 VA examination, the Veteran stated that he has been followed every year since for surveillance.  He stated that he was last seen in December 2013, and was told that it was stable (no changes).  

Likewise, a March 2014 outpatient treatment report reflects that the Veteran was worried about the spread/metastasis of the melanoma.  The report reflects no evidence of recurrence.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that in the absence of a current disability, the preponderance of the evidence weighs against the claim.

Moreover, the Board also finds that even if the Veteran had a current disability, the third element of service connection would not be met insofar as the disability is not among those subject to presumptive service connection, and the lone competent medical opinion weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a malignant melanoma must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension

At the Veteran's September 2013 Board hearing, he noted that he is service connected for diabetes mellitus due to Agent Orange exposure.  He stated that he was having problems with hypertension prior to his diabetes diagnosis.  He stated that he had problems with hypertension during service but did not receive treatment.  He also noticed high blood pressure shortly after service and he stated that he has been on continuous treatment for high blood pressure since he got out of service.  He said his doctor told him that his elevated blood pressure was due to the things he experienced during service.  However, that doctor has since passed away.  The Veteran also noted that he is service connected for PTSD; that he occasionally has anxiety attacks; and that his hypertension could be due to the PTSD (Virtual VA, Hearing Transcript, 1/7/14, pgs. 15-18).    

Despite having earlier testified that he has been on continuous treatment for high blood pressure since he got out of service, the Veteran later testified at his hearing that he did not start on blood pressure medication until he was 50 years old.  He stated that his doctors thought he was having a heart attack, and it turned out to be pneumonia.  He was also told that he had two leaky valves in his heart.  His doctor told him that it was from having high blood pressure for so long.  The doctor said (sixteen years ago...approximately 1997-1999) that he needed to be on high blood pressure medication.  He did not have any definitive statements from doctors telling him that his hypertension is due to PTSD; only that it is possible (Virtual VA, Hearing Transcript, 1/7/14, pgs. 18-20).  

Correspondence from Dr. N.B. dated July 2001, September 2006, and October 2006 reflect that the Veteran's hypertension was well controlled (VBMS, 11/18/08).  A September 2006 treatment report from Dr. N.B. reflects that the Veteran's hypertension became recently uncontrolled (VBMS, SSA #1, 1/28/16, p. 167).  

A May 2007 treatment report reflects that the Veteran's blood pressure and heart rate were fine (VBMS, 7/30/12, p. 12).  In May 2008, blood pressure and heart rate were borderline (VBMS, 7/30/12, p. 8).  In November 2008, blood pressure and heart rate were once again fine (VBMS, 7/30/12, p. 6).    

The Veteran underwent a VA examination in July 2011, in conjunction with a claim for diabetes mellitus.  The examiner noted that hypertension was noted as early as 2007 (before the diagnosis of diabetes).  However, the examination report also lists a diagnosis in 1972 (it would seem that this was based on the Veteran's history, as he has testified that he had high blood pressure in service, but was not treated for it).  The examiner found that it was not secondary to the Veteran's diabetes mellitus.  She noted that there have been no changes to the antihypertensive medications since prior to the diagnosis of diabetes (VBMS, 7/1/11, pgs. 3, 8).  

The Veteran contended that Dr. A attributed hypertension to PTSD (VBMS, 1/10/12).  The RO attempted to obtain records from Dr. A; but in October 2008, his office responded that it did not have any records on the Veteran (VBMS, 10/29/08).  

The Veteran submitted a June 2012 questionnaire from Dr. M.G.M., who stated that he was the Veteran's physician for 1 year and 2 months (VBMS, 6/5/12).  He opined that the Veteran's hypertension was caused or aggravated by his service connected PTSD.  The opinion was not supported by a rationale.

The Veteran underwent a VA examination in June 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had been diagnosed with hypertension in 1999.  He stated that he was diagnosed when he was 52 years old, when he was admitted for pneumonia.  He was given medication (amlodipine, lisinopril) and he has done well on it.  He felt that his hypertension was caused by PTSD.  Following a thorough examination, the examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by PTSD.  She stated that "Although stress can cause a temporary acute rise in blood pressure, there are no credible medical reference report that hypertension is caused by PTSD.  There is no evidence that PTSD causes sustained hypertension."  She cited www.highbloodpressure.about.com/od/prevention/f/anxiety-bp.htm and www.highbloodpressuremed.com to support her rationale.  

In March 2014, the June 2013 VA examiner submitted an addendum in which she stated that the Veteran's hypertension is less likely than not aggravated (permanently worsened beyond its natural progression) by his service connected PTSD.  Her rationale was that a review of the records reflected that the Veteran's blood pressure readings have been stable from 2007 to the present, and his medications have been stable without addition or dose changes.  She noted that per VA medical records, there was no listed diagnosis of target organ damage secondary to hypertension (VBMS, 3/28/14, p. 1).  

The Board once again notes that the Veteran has satisfied the first element of a service connection claim.  There is no dispute that the Veteran suffers from a current, chronic disability (hypertension).  

With regard to the second element, the Board notes that the Veteran's claim is one of secondary service connection.  Consequently, he is not arguing that hypertension is due to an in-service injury or illness.  Instead, he contends that his hypertension was caused or aggravated by PTSD or diabetes mellitus.  Since PTSD and diabetes mellitus have been service connected, the Board finds that the Veteran has satisfied the second element of service connection.  

It is once again the third element of service connection in which the Veteran's claim falls short.  With regards to whether the Veteran's hypertension has been caused or aggravated by his service connected diabetes mellitus, the Board notes that there is only one competent medical opinion that addresses this possibility; and the opinion weighs against the claim.  The July 2011 VA examiner noted that hypertension was diagnosed prior to his diabetes mellitus diagnosis.  Moreover, the examiner found that there have been no changes to the antihypertensive medications since the diagnosis of diabetes.  Consequently, there is no evidence of aggravation.  

Insofar as the July 2011 VA opinion is the only one that addresses whether hypertension was caused or aggravated by diabetes mellitus, the preponderance of the evidence weighs against this theory of entitlement.

With regard to whether the Veteran's hypertension has been caused or aggravated by PTSD, the Board notes that there are competing opinions.  

The Veteran contended that Dr. A attributed hypertension to PTSD.  However, when the RO contacted Dr. A's office, it was informed that it did not have any records on the Veteran.  The Veteran submitted a June 2012 questionnaire from Dr. M.G.M., who stated that he was the Veteran's physician for 1 year and 2 months.  He opined that the Veteran's hypertension was caused or aggravated by his service connected PTSD.  Finally, the Veteran underwent a VA examination in June 2013.  The June 2013 examiner submitted an examination report and March 2014 addendum in which she stated that it was less likely than not that the Veteran's hypertension was caused or aggravated by PTSD.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion of the private physician in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Regarding the first factor, the Board notes that the VA examiner reviewed the claims file and was aware of the factual premise (medical history) of the Veteran.  The June 2012 questionnaire from Dr. M.G.M. consists of four questions.  He was asked "How long have you treated the Veteran?"  Dr. M.G.M. indicated that it was for 1 year and two months.  When asked "Are you his treating physician?" he circled "Yes."  When asked "Have you been able to review the Veteran's treatment or service treatment records?" he circled "yes."  Finally, he was asked "In your opinion, is/could [the Veteran's] hypertension more likely than not, be caused, aggravated or due to his service connected PTSD?"  Dr. M.G.M. circled "yes."  The Board notes that it is unclear what medical records Dr. M.G.M. reviewed.  The question referenced service medical records, which could not have been reviewed because they are not available.  To the extent that he reviewed other records, those records are not discussed, nor is any history discussed, not even a history as reported by the Veteran.  

With respect to the second inquiry, the Board notes that the June 2013 VA examiner rendered an unequivocal opinion that it was less likely than not that the Veteran's hypertension was caused or aggravated by PTSD.  Dr. M.G.M.'s opinion is not as unequivocal.  The phrasing of the question to Dr. M.G.M. asked "In your opinion, is/could [the Veteran's] hypertension more likely than not, be caused, aggravated or due to his service connected PTSD?" [Emphasis added].  The Board notes that the question asks "could" hypertension be aggravated by PTSD.  This indicates only that it is possible.  The Board notes that the Veteran himself admitted this at his Board hearing.  He testified that his doctor told him that "It's possible that it could be, but as far as having proof and stuff, no."  The Board notes that Dr. M.G.M.'s statement is somewhat speculative and is less probative than that of the VA examiner.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Finally, with regard to the third inquiry, the Board notes that Dr. M.G.M. provided absolutely no rationale to support his opinion.  On the other hand, the June 2013 VA examiner supported her opinion with a thorough rationale.  She noted that medical literature supports the contention that stress can cause a temporary acute rise in blood pressure, but that there are no credible medical reference report that hypertension is caused by PTSD; and there is no evidence that PTSD causes sustained hypertension.  She cited internet articles to support her conclusion.  She also noted that a review of the records reflected that the Veteran's blood pressure readings have been stable from 2007 to the present, and his medications have been stable without addition or dose changes.  

For the forgoing reasons, the Board finds that the opinion of the VA examiner (expressed in her examination report and March 2014 addendum) is more probative than the opinion of Dr. M.G.M.  Consequently, the Board finds that the preponderance of the evidence is against this theory of entitlement.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for hypertension a must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


							(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for a tumor on spine is denied.

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for a malignant melanoma is denied.

Entitlement to service connection for hypertension is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


